Citation Nr: 1619949	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  13-20 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disability, to include congestive heart failure and ischemic heart disease, and as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and witness


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to May 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In March 2016, the Veteran testified regarding this matter at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran was exposed to herbicides while serving at Korat and U-Tapao air force bases.


CONCLUSION OF LAW

The criteria for service connection for a heart disability, to include congestive heart failure and ischemic heart disease, and as a result of herbicide exposure is met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309(e) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to claimants with respect to establishing entitlement to benefits, and a duty to assist with development of evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  As the Board's decision is favorable to Veteran, no additional notice or development is required.

The Veteran avers service connection for a heart disability, to include congestive heart failure and ischemic heart disease, and as a result of Agent Orange exposure.  Specifically, asserting in his June 2013 substantive appeal that he was assigned to Korat and U-Tapao air force bases.  In his job as an electrical engineer, he continually climbed poles and ran wiring on the perimeter of the bases where Agent Orange was sprayed.  He elaborates in his March 2016 Board hearing that he was exposed to herbicides at U-Tapao air force base while performing his duties as an electrician, which included maintaining lighting on the perimeter of the base.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1101; 38 C.F.R. § 3.303(a).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, generally, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999). 

In addition, certain chronic diseases, such as cardiovascular disease, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); see also 67 Fed. Reg. 67792 -67793 (Nov. 7, 2002). 

Elements of service connection may also be established by showing continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as cardiovascular disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Finally, service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service.  38 C.F.R. § 3.307(a)(6).  Ischemic heart disease is included on the exclusive list of diseases covered by this presumption and accordingly 38 C.F.R. § 3.307(a)(6) may apply to this case.  38 C.F.R. § 3.309(e).  

If a veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable. 

VA's Compensation Service has issued information concerning the use of herbicides in Thailand during the Vietnam War era.  In a May 2010 bulletin, Compensation Service indicated that it has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for that information was the declassified Department of Defense (DOD) Report titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Although DOD indicated that the herbicide use was commercial in nature, rather than tactical (such as Agent Orange), Compensation Service has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used. VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. 

Based on the above, VA has determined that Vietnam-era veterans whose service involved duty on or near the perimeters of military bases in Thailand anytime between February 28, 1961, and May 7, 1975, may have been exposed to herbicides and may qualify for VA benefits.  Specifically, United States (US) Army Veterans who provided perimeter security on Royal Thai Air Force Base in Thailand anytime between February 28, 1961, to May 7, 1975, may have been exposed to herbicides.  See M21-1MR at IV.ii.2.C.10.  To receive benefits for diseases associated with herbicide exposure, veterans must show on a factual basis that they were exposed to herbicides during their service in Thailand as illustrated by evidence of daily work duties, performance evaluation reports, or other credible evidence.  Id. 

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Here, the Veteran asserts he was exposed to herbicides at Korat and U-Tapao air force base while performing his duties as an electrician, which included climbing poles, running wiring, and maintaining lighting on the perimeter of the base.  

Review of the Veteran's service personnel records (SPRs) shows that the Veteran arrived at the U-Tapao in Thailand in May 1969 and that his duty title at that time was "Electrician Spec."  It was also noted that he arrived at the Korat in Thailand in September 1969 and that his duty title at that time was electrician.  

A May 2010 private treatment record notes the Veteran underwent a left heart catheterization, coronary angiography, and left ventriculography.  It revealed an 80 percent stenosis in the right coronary artery and the right coronary artery was successfully stented.  November 10, 2011, and November 15, 2011, disability benefits questionnaires (DBQ) note the Veteran was diagnosed with coronary artery disease and ischemic heart disease; date of diagnosis for each was May 2010.  

To date, available historical information does not document Agent Orange or tactical herbicide spraying, testing, or storage at U-Tapao RTAFB during the specified time period.  However, it was noted that a recently declassified Department of Defense Report written in 1973, "Project CHECO Southeast Asia Report: Base Defense in Thailand 1968-1972," contains evidence that there was a significant use of herbicides on the fenced-in perimeters of military bases in Thailand to remove foliage that provided cover for enemy forces.  The VA determined that herbicides used on the Thailand base perimeters may have been tactical and procured from Vietnam, or a strong, commercial type resembling tactical herbicides.

Although there are no contemporaneous records specifically documenting his presence in close proximity to the base perimeter, there is no affirmative evidence of record showing otherwise, and the Board finds no reason to doubt the credibility of the Veteran.  The Board finds the Veteran's statements regarding climbing poles, running wiring, and maintaining lighting on the perimeter of Korat and U-Tapao air force bases to be credible.  In this regard, the Veteran's report of being required to perform his electrician duties while stationed at Korat and U-Tapao is entirely plausible to the Board.  

As the Veteran's SPRs clearly show that he had service on Korat and U-Tapao air force bases in Thailand, and that herbicides were known to be used in the fenced in perimeters of military bases in Thailand during the time period in which the Veteran served at Korat and U-Tapao during the Vietnam Era, and the Board has found the Veteran's statements regarding service near the perimeter areas of Korat and U-Tapao air force bases credible, the Board will resolve all reasonable doubt in favor of the Veteran and finds that he was exposed to herbicides while serving at Korat and U-Tapao.  Therefore, service connection for a heart disability, to include congestive heart failure and ischemic heart disease, is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a heart disability, to include congestive heart failure and ischemic heart disease, and as a result of herbicide exposure is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


